                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 BRUCE TERRELL DAVIS, JR.,

                      Plaintiff,
                                                    Case No. 19-CV-1053-JPS
 v.

 SUSAN PETERS, HEALTH SERVICE
 UNIT SPECIAL NEEDS COMMITTEE,                                      ORDER
 JEAN LUTSEY, H. UTTER, NURSE
 BAIER, and DR. LA VOIE,

                      Defendants.

       On July 31, 2019, the Court ordered Plaintiff to pay his initial partial

filing fee (“IPFF”) no later than August 21, 2019, or this action would be

dismissed without prejudice. (Docket #6). That date passed without

payment of the IPFF or any other communication from Plaintiff. The Court

is obliged, therefore, to dismiss this action without prejudice for Plaintiff’s

failure to pay the IPFF. Civ. L. R. 41(c). The Court will also deny as moot

Plaintiff’s motion for leave to proceed without prepayment of the filing fee.

(Docket #2).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) be and the same is hereby DENIED

as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.
Dated at Milwaukee, Wisconsin, this 28th day of August, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
